131 F.3d 145
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Maria Berta ASTORGA, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 97-70312.
United States Court of Appeals, Ninth Circuit.
Submitted November 17, 1997.**Decided Nov. 21, 1997.

On Petition for Review of an Order of the Board of Immigration Appeals, INS No. Aqw-vqy-tqv.
Before HUG, Chief Judge, PREGERSON and BEEZER, Circuit Judges.


1
MEMORANDUM*


2
Maria Berta Astorga, a native and citizen of Guatemala, petitions pro se for review of the Board of Immigration Appeals' dismissal of her appeal from an immigration judge's decision denying her applications for asylum and withholding of deportation.  We deny the petition for review.


3
The BIA's determination that Astorga failed to establish past persecution or a well-founded fear of future persecution in Guatemala on account of her political opinion was supported by substantial evidence.  See INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992).  Because Astorga failed to demonstrate a well-founded fear of persecution, she also failed to satisfy the higher standard required for withholding of deportation.  See Prasad v. INS, 47 F.3d 336, 340 (9th Cir.1995).


4
PETITION FOR REVIEW DENIED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R. App P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3